                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/2/2021
------------------------------------------------------------------X
  FELIPE RIVAS, on behalf of himself and                          :
  others similarly situated,                                      :
                                                                  :
                                                  Plaintiff,      :     1:20-cv-08135-GHW
                              -against-                           :
                                                                  :         ORDER
  FRANK BRUSCO MAINTENANCE, LLC,                                  :
  FRANK BRUSCO, SR. AND FRANK                                     :
  BRUSCO, JR,                                                     :
                                             Defendants.          :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         The Court will hold a conference regarding Michael K. Chong, LLC’s May 25, 2021 motion

to withdraw as counsel of record for Defendants, Dkt. No. 19, on June 7, 2021 at 3:00 p.m. The

conference will take place in Courtroom 12C of the United States District Court for the Southern

District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York,

New York, 10007.

         The Court has reviewed Plaintiff’s June 2, 2021 request to be excused from attending the

hearing, or for leave to attend via telephone. Dkt. No. 29. That request is denied. The Court

expects that counsel for Plaintiff will appear in person on June 7, 2021, along with the remaining

parties and attorneys.

         Due to the on-going novel coronavirus pandemic, the Southern District of New York has

enacted certain protocols designed to ensure the safety of anyone appearing in any Southern District

courthouse. This includes a requirement that every person appearing in a Southern District of New

York courthouse complete a questionnaire and have their temperature taken. Instructions for

completing this questionnaire are attached.
       Completing the questionnaire ahead of time will save time and effort upon entry. Only

those individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers if any member of your team does not meet the requirements.

       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 29.

       SO ORDERED.

 Dated: June 2, 2021                               _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge
              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
